Citation Nr: 0718316	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954 and from June 1961 to April 1976.  The veteran 
died in September 2002.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

In a statement received in April 2007, the appellant 
indicated that she wished to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive 
appeal on the issue of entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  
  
The record reflects that the appellant perfected an appeal of 
a rating decision that denied service connection for the 
cause of the veteran's death.  She wrote on an April 2007 VA 
Form 21-4138, Statement in Support of Claim, that she would 
like to withdraw her appeal.  The Board finds that the 
appellant's April 2007 statement qualifies as a valid 
withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of her appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal of the denial of service connection for the cause 
of the veteran's death is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


